The orders were made by two of the commissioners, without the concurrence of their associate in office. They were void, unless it appears upon their face that they were made in conformity with the following provision of the statute: "Any two commissioners of highways of any town may make any order in execution of the powers conferred in this title, provided it shall appear in the order filed by them that all the commissioners of highways of the town met and deliberated on the subject embraced in such order, or were notified to attend a meeting of the commissioners for the purpose of deliberating thereon." (1 R.S., 525, § 125.)
To satisfy the terms of the proviso, it must appear on the face of the order, not only that the third commissioner met with his associates, but that he participated in their deliberations, even if he did not concur in their conclusions; or, that he was notified, not only of the intended meeting, but of the particular subject on which it was proposed to deliberate. The evident purpose of the provision was, to secure to parties whose rights might be affected by these summary proceedings, a practical safeguard against unadvised and improvident *Page 443 
action, and to establish a simple and uniform test of official authority in cases of this description. When the requirements of the statute are complied with, they raise a presumption of jurisdiction, which can only be repelled by clear and affirmative proof that the recitals are false. When those requirements are disregarded, an order made by two of the commissioners has no legal validity or force. (Marble v. Whitney, 28 N.Y., 297,304; People v. Hinds, 30 id., 470, 472.)
The respondents rely on the authority of a case in the seventh district, where a majority of the court arrived at a different conclusion, on the erroneous assumption that the common law rule, in relation to the execution of a power of a public nature by a majority of those intrusted with it, is applicable to a case where the authority is conferred conditionally, and where the mode in which it is to be exercised is specifically defined by statute. (Tucker v. Rankin, 15 Barb., 471; 2 R.S., 555, § 27.) The decision is in conflict with previous and subsequent adjudications of the court in which it was pronounced, and it has since been substantially overruled in this court.
In the case of Fitch v. The Commissioners of Kirkland,
there was a recital in the order made by two of the commissioners, that the third, "having been duly notified, did not attend." The court said: "This differs from the words of the statute, which gives the form. The recital stops with saying that he was duly notified; it does not add for what purpose. The statute requires that the notice given should be, for thepurpose of deliberating on the subject of the specifiedencroahment, or other subject, whatever it may be, and that the order shall expressly state the purpose of the notice. Here, nonconstat that any purpose whatever was intimated to Grummond. The notice might have been a mere naked request. When a statute provides the form, the very words, of an order or other summary proceeding, those words must be used, at least so far as they can be applied to the nature and exigency of the particular proceeding." (22 Wend., 132, 135.) *Page 444 
In the case of Stewart v. Wallis, an omission to comply with the requirements of the proviso was held fatal to an order made by two of the commissioners. In assigning the reasons of the court for concurring in the doctrine of the case last cited, and disapproving the decision in Tucker v. Rankin, Judge ALLEN said: "The legislature made special provision for this case, and thereby took it out of the common law rule, applicable to similar cases, as that rule was embodied in the Revised Statutes. They did this by allowing two to act in certain cases, although all of the commissioners should not meet — which was not allowed at common law or by the general statutes — and by prescribing the form of the order, in every case in which all the commissioners should not concur. They have prescribed the case in which, and the condition upon which, the order shall be valid, and of course have excluded every other case, and said that in no other case shall the order be valid." (30 Barb., 347.)
In the case of The People v. Hynds, the order made by two of the commissioners did not show upon its face, either that the third commissioner was notified of the meeting and its particular purpose, or that he attended and participated in the deliberations of his associates; but was claimed the right to supply the defect by proof that he, in fact, took part in their deliberations and was present when the order was made. This court concurred with the court below in holding the omission to be fatal, and re-affirmed the proposition, settled by previous adjudications, that "the statute was intended to make an absolute and universal rule for cases of this kind, and to prevent any presumptions whatever." (30 New York, 470, 473; S.C., 27 Barbour, 94, 99, HOGEBOOM, J.)
These authorities are decisive as to the invalidity of the proceedings now under review. The failure in the later orders to comply with one of the requirements of the statute, is as fatal as the omission in the first to comply with either. The proceedings cannot be upheld on the remaining ground urged by the respondents. The denial of the alleged encroachment by the parties aggrieved, did not impart validity *Page 445 
to orders void upon their face; nor did the misdescription of them by the relators, estop them from claiming that the officers by whom they were signed had no jurisdiction to make them.
The judgment of the Supreme Court should be reversed, with costs, and the proceedings of the commissioners should be vacated.
All the judges concurring, except SCRUGHAM and GROVER, JJ., who expressed no opinion,
Judgment accordingly. *Page 446